Citation Nr: 1738149	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents and/or service-connected prostatitis.

2.  Entitlement to a compensable disability rating for prostatitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1945 to May 1946 and from June 1952 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied an increased rating for prostatitis, reopened and denied service connection for prostate cancer, and found that there was no clear and unmistakable error in any April 2009 decision denying service connection for prostate cancer.  

Subsequently, in an August 2016 decision, the Board reopened the Veteran's claim for service connection for prostate cancer and found no clear and unmistakable error in the April 2009 rating decision.  The Board also remanded the issues of service connection for prostate cancer and increased rating for prostatitis for additional development.  

In February 2014, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of increased rating for prostatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the Veteran served in-country in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.  

2.  Prostate cancer did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

3.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer is proximately due to or aggravated by his service-connected prostatitis. 


CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that, with regard to the service connection claim, all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA examinations and opinions were provided.  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  Additionally, the Veteran testified at a hearing before a Decision Review Officer (DRO), and a transcript of that hearing is of record.  He was also offered the opportunity to testify before the Board, but he declined.  The Board finds that all necessary development has been accomplished.  

Significantly, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116 (f); 38 C.F.R. §§ 3.307 (a), 3.309 (e).  Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 (e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Prostate cancer is included in this list.  38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Merits

The Veteran seeks service connection for prostate cancer.  His service treatment records are silent for any complaints, findings, treatment, or diagnosis related to prostate cancer.  His postservice treatment records also show that his prostate cancer was diagnosed in July 2006, at least 30 years after his separation from service.  See April 2013 and November 2016 Private Treatment records.  Based on the foregoing, there is no evidence that the Veteran's prostate cancer was manifested in service or to a compensable degree in the first year following his separation from active duty service.  Consequently, service connection for prostate cancer on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from prostate cancer continuously since service.  See 38 C.F.R. § 3.303(b).

To the extent the Veteran has alleged he was treated for prostatitis in service and that his prostate cancer is related to such, the record reflects he is separately service-connected for prostatitis.  Therefore, the issue of whether his prostate cancer is etiologically related to his prostatitis will be addressed on a secondary basis, rather than a direct basis.  

In December 2012, the Veteran was afforded a VA examination to determine whether there was an etiological relationship between his prostate cancer and his service-connected prostatitis.  The examiner opined that it was less likely than not that the Veteran's prostate cancer was due to service-connected prostatitis.  The examiner indicated that the coincidence of prostatitis and prostate cancer does not prove that one caused the other.  He also stated that prostatitis is not a risk factor for prostate cancer and cited to a 2004 study from the Mayo Clinic's Division of Epidemiology, Department of Health Sciences Research.  

Thereafter, the Veteran submitted medical opinions from two private physicians, Drs. C.A. and J.L.P, as well as three medical articles to support his claim that prostatitis was a risk factor for prostate cancer.  In the letter received from Dr. C.A. in February 2014, he stated that the Veteran's prostate cancer was diagnosed in 2009 and that the Veteran reported a "long history of prostatitis" prior to the development of his prostate cancer.  Dr. C.A. then stated, "There is epidemiologic evidence that prostatitis is associated with prostate cancer.  The hypothesis is that the chronic-inflammation associated with prostatitis increases the risk of development of malignant cells."  Dr. C.A. included abstracts to three medical articles that purported to show a relationship between prostatitis and prostate cancer.

In Dr. J.L.P.'s February 2014 letter, he stated the Veteran had a "long history of prostatitis and ultimately in 2006 was diagnosed with prostate cancer."  Therefore, in his opinion, "the recurrent prostatitis [was] connected [the Veteran's] development of prostate cancer on a more-probable-than-not basis."  He then stated he would "defer specific data regarding that issue."

In August 2016, the Board remanded the Veteran's claim for an addendum medical opinion that addressed the conflicting medical opinions of record and the medical articles submitted by the Veteran and his physician.  As a result, in April 2017, an examiner reviewed the claims file and opined that it was less likely than not that the Veteran's prostate cancer was caused or aggravated beyond its natural progression by his remote history of prostatitis.  In support of her opinion, the examiner conducted a thorough review of the Veteran's service and postservice treatment records and concluded that he did not have recurrent history of chronic prostatitis, noting that the evidence of record showed the condition had not been active since at least 2006 and likely since his military retirement in 1976.  The examiner also reviewed the private medical opinions submitted by the Veteran as well as the medical articles submitted in support of his claim.  Regarding the statement from Dr. J.L.P., the examiner noted that he did not offer any medical rationale or medical citations in support of that statement, and instead stated he would defer to specific data on that issue without identifying any in his letter.  Regarding Dr. C.A.'s statement, the examiner reviewed the epidemiological evidence submitted in support of his opinion and found that they did not demonstrate a link between a history of chronic prostatitis and the later development of prostate cancer.  The examiner then cited to other medical treatise evidence, including an article from the National Cancer Institute, which found that having prostatitis did not increase the risk of developing prostate cancer.  

After reviewing the competent evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's prostate cancer is proximately due to or aggravated by his service-connected prostatitis.  In particular, the Board gives greatest weight to the April 2017 VA addendum medical opinion because it was based on a complete review of the Veteran's treatment records, to include those from service, and the medical opinions already of record.  It was also based on a review of various medical treatise evidence, and contained a thorough explanation for the rationale of her medical opinion.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence).  Notably, the April 2017 VA examiner's opinion is supported by the December 2012 VA examiner's opinion.

In contrast, the positive medical opinion from Dr. J.L.P. offered no medical rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that a "mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Therefore, it is afforded very little to no probative weight. 

As for Dr. C.A.'s positive medical opinion, this was premised on the Veteran's report that prior to the development of his prostate cancer, he had a "long history of prostatitis."  As noted above, however, the April 2017 VA examiner thoroughly reviewed the objective evidence of record and found that subsequent to the Veteran's treatment for chronic prostatitis in service, he did not suffer from recurrent prostatitis or chronic inflammation.  Furthermore, the April 2017 VA examiner also explained that the epidemiological studies cited as support in Dr. C.A.'s opinion did not, in fact, indicate a relationship between a history of chronic prostatitis and the later development of prostate cancer.  As Dr. C.A.'s opinion is based on an inaccurate factual premise, it too is entitled to very little to no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion).

In light of the foregoing, the Board finds that the Veteran's service-connected prostatitis has not proximately caused or aggravated his prostate cancer.  Accordingly, service-connection is not warranted on a secondary basis. 

As for the Veteran's claim that his prostate cancer is warranted based on exposure to herbicide agents in service, the Board acknowledges that in April 2016, the Veteran submitted a March 2016 letter from Dr. C.A., which asserts a relationship between the Veteran's prostate cancer and exposure to Agent Orange.  As noted in the legal criteria above, VA also recognizes a presumptive relationship between prostate cancer and exposure to herbicide agents.  However, the Board finds that service connection based on presumptive herbicide exposure is unwarranted because the record does not show in-service exposure to herbicides.  A November 2012 Personnel Information Exchange System (PIES) response from the National Personnel Records Center (NPRC) indicates that while the Veteran was stationed on the USS Lexington and USS Constellation, he was in the official waters of the Republic of Vietnam.  However, the PIES response indicated there was "no conclusive proof of [the Veteran's] in-country service."  The Veteran also has not contended such.   

Furthermore, the Board notes that in September 2010, the Veterans Benefit Administration (VBA) issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that vessels such as gun line ships, aircraft carriers and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  Significantly, the Veteran asserts that his Vietnam service was aboard aircraft carriers, too large for the ports in the area.  See April 2014 DRO Hearing Testimony.  The November 2012 PIES response confirms his service aboard two aircraft carriers.  Thus, it appears the Veteran's Vietnam service was limited to aircraft carriers operating in the open ocean.  

Accordingly, as the record is devoid of evidence of service on the ground or in the inland waterways of Vietnam, presumptive service connection for herbicide exposure is unwarranted.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Board acknowledges the Veteran's contention that he was exposed to herbicide agents from returning combat aircraft.  See April 2014 DRO Hearing Testimony.  The Board further acknowledges that effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicide agents by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  Here, however, the Veteran served in the U.S. Navy and the record does not show (nor has he alleged) that he had regular and repeated contact with C-123 aircrafts.  

To the extent the Veteran has asserted generally that he was exposed to herbicide agents from returning combat aircraft, the Board notes he has provided no credible evidence to support his contention.  Significantly, the Veteran does not have (nor does he claim to have) firsthand knowledge of what the airplanes he came in contact with carried or were exposed to.  Additionally, the VA Memorandum used in conjunction with VA's Compensation and Pension Service adjudication process provides that "there is no presumption of 'secondary exposure' based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam."  See VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 2.C.10.r.  The Memorandum also provides that "[a]erial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam. . . . Also, there are no studies that [VA is] aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred."  Id.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer.  Accordingly, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, to include as due to herbicide agents exposure and service-connected prostatitis, is denied.


REMAND

In August 2016, the Board remanded the Veteran's increased rating claim for prostatitis in order to obtain a medical opinion as to whether his history of urinary tract infections was related to his service-connected prostatitis.  To comply with the Board's remand, the Veteran was scheduled for a VA examination in December 2016.  The record reflects the Veteran failed to report for that examination and as a result, an April 2017 VA addendum opinion was obtained instead.  However, subsequent to those events, the Veteran submitted a statement requesting to reschedule his VA examination because he was hospitalized in November 2016 after breaking his lumbar spine and was unable to attend the December 2016 VA examination.  See April 2017 Correspondence.  

In light of this statement, the Board finds that the Veteran has provided good cause for not attending the scheduled examination.  Moreover, the Veteran has generally asserted that the symptomatology associated with his service-connected prostatitis has worsened.  See April 2014 Hearing Testimony.  Accordingly, he should be rescheduled for a VA examination consistent with the directives herein.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

The Veteran is advised to appear and participate in the scheduled VA examination, as failure to do so may result in denial of the claims.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected prostatitis.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

a)  To the extent possible, the examiner should distinguish between the symptoms attributable to the Veteran's service-connected prostatitis and his nonservice-connected prostate cancer, as well as identifying any overlap in symptoms.

b)  The examiner must discuss whether there is symptomatology that results in continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, which requires the use of an appliance or the wearing of absorbent materials and, if so, how often absorbent materials must be changed.

c)  The examiner should also discuss daytime voiding intervals, in hours; the number of times per night the Veteran awakens to void; and a description of any obstructive symptomatology.  The examiner must indicate the extent, if any, of renal dysfunction; and frequency, if any, of urinary tract infection, to include a description of therapy and management.

d)  The examiner should specifically opine as to whether it is at least as likely as not that the Veteran's recurrent urinary tract infections are due to his service-connected prostatitis.  In answering this question, the examiner must specifically assess whether radiation therapy for prostate cancer plays a role in the recurrent urinary tract infections.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


